Motion for further amendment of order granted, without costs, in accordance with following memorandum: In 1972 respondent zoning board granted the intervenor a variance to use his property as a two-family residence. Special Term annulled that variance and we reversed Special Term and remitted the matter to the zoning board for further findings with respect to financial hardship (Matter of Paplow v. Minsker, 43 A D 2d 122). The respondents have found that- no financial hardship exists but since our decision failed to direct a redetermination of the matter by the zoning board, the respondents apparently have refused to render a decision although the proceedings have been completed. Petitioner now moves for amendment of our prior order to insert a direction that the respondents determine the. matter and deny the intervenor’s application for a variance. The motion is granted to the extent that we direct respondents to make a determination on the basis of the record before them. Once the determination is made the parties may review it by appropriate legal proceedings if so advised. Present — Moule, J. P., Cardamone, Simons and Goldman, JJ.